Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 3, 1991, convicting defendant upon his plea of guilty of the crime of unlawful imprisonment in the first degree.
We reject defendant’s contention that the sentence he received was harsh and excessive. At the time of his plea he was specifically informed, and he acknowledged, that no promises were made as to his sentence or on the question of youthful offender status. While he could have received a prison term of lVá to 4 years (Penal Law § 70.00 [2] [e]; [3] [b]), County Court instead imposed a definite term of one year in jail (Penal Law § 70.00 [4]). Under the circumstances, we find no abuse of discretion in imposing sentence (see, People v Henao, 149 AD2d 531). Likewise, based on the record before us, we find no abuse of discretion by the court in not according defendant youthful offender status (see, People v Johnson, 92 AD2d 672). Defendant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.